COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-18-00051-CV


Amy Baker                                   §   From the 96th District Court

                                            §   of Tarrant County (096-293112-17)
v.
                                            §   September 6, 2018

Chelsea Baker and Dakota Baker              §   Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellees Chelsea Baker and Dakota Baker shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker